Citation Nr: 0841260	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of both upper extremities. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from March 1960 to June 1982.  

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

In part based on actions taken during the course of the 
current appeal, service connection is now in effect for 
diabetes mellitus, type II, with cataract of the right eye, 
currently rated as a single entity at 20 percent disabling; 
osteoarthritis of both knees, rated as a single entity at 10 
percent; stenosing tenosynovitis of the flexor tendons, 
fingers of both hands, rated as a single entity at 10 
percent; osteoarthritis of the left hand, rated at 10 
percent; osteoarthritis of the right hand, rated at 10 
percent; tinnitus, rated at 10 percent; and bilateral hearing 
loss and erectile dysfunction secondary to diabetes mellitus, 
each rated at 0 percent (noncompensable).  The veteran is 
also in receipt of special monthly compensation on account of 
loss of use of a creative organ.  None of those ratings is 
part of the current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Prior clinical evaluations are in the file for comparative 
purposes.  The veteran has argued that his 2003 examination 
was inadequate.

On an examination undertaken for VA in June 2005, he was 
complaining of progressive loss of strength in the arms and a 
tingling and numbness to include in his hands and arms (and 
legs).  He said he would visit his physician about 3 times a 
year for his diabetes.  The examiner opined that he could not 
render a diagnosis as to the cause of the claimed symptoms 
because there was no pathology on which to make such a 
diagnosis.

On another examination for VA in February 2006, the veteran 
said he would visit his physician about 4 times a year for 
his diabetes.  He again complained of tingling and numbness 
in his arms (and legs) which he said was due to his diabetes.  
The examiner did not provide any opinion with regard to the 
claimed upper extremity symptoms.

The veteran was scheduled for another VA examination in 
February 2008 with regard to the herein concerned issues.  
One notation is to the effect that he failed to report; 
another is that the examination was cancelled by VA as 
unnecessary.  

In any event, a VA Form 21-6789 (deferring rating action) is 
also of record, dated in April 2008, citing a number of areas 
in which development was required for the herein concerned 
issue.  This included acquisition of records from Dr. CS for 
treatment from 2003; updating of VCAA information; etc.  

None of this development was apparently accomplished.  
Nonetheless, a Supplemental Statement of the Case (SSOC) was 
issued in October 2008 and the case was forwarded to the 
Board.  On review, the Board finds that the development 
suggested in that deferred rating is both reasonable and 
necessary.

In the aggregate, the Board finds that the evidence shows 
sufficiently persistent or recurrent symptoms of the claimed 
disabilities, particularly when considered in association 
with the seemingly escalating complaints the veteran has 
otherwise with regard to secondary problems associated with 
his diabetes, to remand the case for a further medical 
examination and opinion.  The threshold for such development 
in this case is low.  See, e.g., McClendon v. Nicholson, 20 
Vet. App. 79, 84 (2006); Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003).

As the veteran has been previously advised, service 
connection is warranted for disability which is the result of 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of direct service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In addition, secondary service connection may be granted for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Similarly, any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected; see Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  In the latter instance, the 
non-service-connected disease or injury is said to have been 
aggravated by the service-connected disease or injury.  In 
cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation. 

However, VA will not concede that a non-service-connected 
disability was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
condition.  The rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
recently amended.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b) (2008)).  Therefore, the new version of the 
regulation should also be considered.  However, no SOC or 
SSOC issued to the veteran has addressed the new regulation.


In view of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

a.  The veteran should be asked to provide 
additional information as to any other 
evidence which might be available 
including from private physicians from 
whom he receives care on at least a 
quarterly basis for his diabetes, and 
these records should be obtained.  He 
should provide specific pertinent details 
including an accurate address for Dr. CS, 
so that records can be obtained from him 
for 2003 to date.  VA should assist as 
feasible.

b.  All up-to-date VA clinical and 
evaluative records should be obtained and 
added to the file.

2.  The veteran should be scheduled for 
neurological examination by a physician who 
has not previously examined him to determine 
the nature and extent of all upper extremity 
disabilities.  The claims file, to include a 
complete copy of this Remand, must be made 
available to the examiner, and the report of 
the examination should include discussion of 
the veteran's documented medical history and 
assertions.  The examiner should review the 
records and history and respond to the 
following questions:

a.  What is the nature and exact 
diagnosis(es) of all disabilities causing 
tingling and numbness in the upper 
extremities?


b.  As to each such disorder diagnosed, is 
it at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that 
such currently diagnosed disorder arose in 
or as a result of the veteran's service 
from 1960 to 1982, or arose after service 
and has been either caused or aggravated 
beyond its previous baseline level of 
disability by one or more of the veteran's 
service-connected disabilities or 
treatment for any of them; or is such a 
causation or aggravation relationship 
unlikely (i.e., less than a 50/50 
probability)?

c.  The examiner(s) should conduct all 
special studies deemed necessary to render 
a diagnosis and the requested opinions.  A 
complete rationale for all opinions 
expressed should be provided.  For the 
information of the examiner, the veteran 
has service connection for diabetes 
mellitus, type II, with cataract of the 
right eye; osteoarthritis of both knees; 
stenosing tenosynovitis of the flexor 
tendons, fingers of both hands; 
osteoarthritis of the left and right 
hands; bilateral hearing loss; and 
erectile dysfunction secondary to diabetes 
mellitus.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

3.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the veteran does not report for any 
scheduled examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claim for service connection on all potential 
bases.  If the decision remains adverse, 
provide him and his representative with an 
appropriate SSOC.  Then return the case to the 
Board for further appellate consideration, if 
otherwise in order. 
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

